IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 367 WAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
ROBERT MICKENS,                               :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of March, 2020, the Petition for Leave to Amend is

Granted, and the Petition for Allowance of Appeal is DENIED.